Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 25, 2018

                                      No. 04-18-00475-CV

                        IN THE INTEREST OF N.F.M. AND S.R.M.,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA00070
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
       The court reporter has filed a notice of late record, requesting an additional 20 days to
complete the reporter’s record. Because this is an accelerated appeal, we grant the request in part
and order the court reporter, Cynthia S. Hyatt, to file the reporter’s record by August 6, 2018.
See Tex. R. App. P. 35.3 (“The appellate court may extend the deadline to file the record if
requested by the clerk or reporter. Each extension must not exceed . . . 10 days in an accelerated
appeal.”).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court